Citation Nr: 1721705	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  12-17 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a left leg amputation.

2.  Entitlement to service connection for residuals of a broken pelvis.


REPRESENTATION

Veteran represented by:	United Spinal Association


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel





INTRODUCTION

The Veteran served on active duty for training from August 2006 to March 2007; he served on active duty from November 2007 to December 2008 and from October 2013 to August 2014; as well as other periods of National Guard service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran was injured in a motorcycle accident in June 2010.  He contends that he was technically on his first day of Reserve orders in June 2010 when he was involved in the accident that resulted in the amputation of his leg and broken pelvis; however military personnel records from that time period are not associated with the claims file.  Therefore, any outstanding personnel and service treatment records should be obtained, including his Reserve orders for June 2010.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain from the appropriate repository, any outstanding service treatment and personnel records, specifically including the Veteran's orders for Reserve service in June 2010.  Verify whether the Veteran was on active duty on the day he had his motor vehicle accident.

2.  Obtain any outstanding relevant VA medical records.

3.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




